Holmes, J.,
concurring. I am in total agreement with Justice Brown relative to the issue of malice, in that the record is completely devoid of any evidence of actual malice upon the part of the defendant. Certainly, the standards for the finding of malice under this court’s holding in Preston v. Murty (1987), 32 Ohio St.3d 334, 512 N.E.2d 1174, have not been established.
Accordingly, I would prefer entering judgment for the defendant; however, in order to resolve the matter I shall concur in the remand.
Douglas, J.,
concurring in judgment only. In part, the majority says, “[hjowever, the greater weight of the evidence suggests that the railroad did not act with malice. * * * ” Our task is not to weigh the evidence in this case — even in dictum. That responsibility will be undertaken, by a jury, on *528remand. In Chemical Bank of New York v. Neman (1990), 52 Ohio St.3d 204, 207, 556 N.E.2d 490, 494, we said that “[t]his court is not required to determine the weight of evidence in civil matters, R.C. 2503.43, and ordinarily will not do so. State, ex rel. Kobelt, v. Baker (1940), 137 Ohio St. 337,18 0.0. 521, 29 N.E.2d 960. * * * ” There is no reason in this case to violate this sound rule, especially where the majority opinion seems to be internally contradictory when, in an earlier sentence, it is stated that “ * * * [t]he inference can be drawn, however, that the railroad did deliberately ignore governmental warnings concerning the crossing and did deliberately choose to leave in place a dangerous crossing, with consequent risk to the highway public.”
Sweeney, J., concurs in the foregoing opinion.